Citation Nr: 0209934	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  91-56 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lymphocytopenia and/or 
leukopenia, claimed due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from determinations of the Los Angeles and North 
Little Rock Regional Offices (RO) of the Department of 
Veterans Affairs (VA).  In a decision dated in July 1998, the 
Board decided other issues on appeal and remanded the issue 
of service connection for lymphocytopenia and/or leukopenia 
due to radiation exposure for further development.  After the 
RO returned the case, the Board determined that the 
development had not been adequate and again remanded the 
case.  It has now been returned to the Board for further 
appellate consideration.  

In comments dated in April 2002, the veteran stated that he 
has skin problems due to radiation exposure, and he also said 
that he had had two prostate operations since he was exposed 
to radiation.  The RO should clarify whether the veteran is 
claiming entitlement to service connection for skin 
disability and prostate disability due to exposure to 
ionizing radiation.  If the veteran wishes to pursue such 
claims, the RO should take appropriate action.  


FINDINGS OF FACT

The veteran's lymphocytopenia and/or leukopenia is not 
etiologically related to exposure to ionizing radiation in 
service.  


CONCLUSION OF LAW

Lymphocytopenia and/or leukopenia, claimed due to exposure to 
ionizing radiation, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.311 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist a claimant in the development of the 
claim.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas. V. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal as well as the 
evidence considered by the RO and the basis of the RO's 
denial of the claim.  The RO has obtained all identified 
medical evidence pertinent to this disability and evidence 
from the service department concerning the veteran's 
radiation exposure in service.  In addition, opinions have 
been obtained from the VA Chief Public Health and 
Environmental Hazards Officer and from the director of VA's 
Compensation and Pension Service.  The veteran has not 
identified, and the Board is not aware of, any additional 
evidence that could be obtained to substantiate the veteran's 
claim.  In sum, the facts relevant to the veteran's claim 
have been properly developed, and there is no further action 
to be undertaken to comply with the provisions of the VCAA 
and the implementing regulations.  Accordingly, the Board 
will address the merits of the veteran's claim. 

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disease that 
is diagnosed at any time after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d); see 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, direct service connection can be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service, a task which includes the difficult burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.  Third, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease. 

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d); 67 
Fed. Reg. 3612-3616 (2002) (to be codified at 38 C.F.R. 
§ 3.309(d)(2)(xvii)-)(xxi)) (adds cancers of the bone, brain, 
colon, lung, and ovary to the list of diseases that may be 
presumptively service connected effective March 26, 2002).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  The procedural advantages 
prescribed in 38 C.F.R. § 3.311 will also apply to any other 
claimed condition provided that the veteran has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Available medical records, including the veteran's service 
medical records, do not show, nor does the veteran contend, 
that his lymphocytopenia and/or leukopenia was present until 
many years after service.  The veteran essentially contends 
that he has a blood disorder as a consequence of exposure to 
ionizing radiation in service in 1953, while participating in 
the Operation UPSHOT-KNOTHOLE atmospheric nuclear tests.  The 
blood disorder was diagnosed as lymphocytopenia at a VA 
examination in September 1989.  Another blood disorder, 
identified as leukopenia, was diagnosed at a VA examination 
in May 1997.  Although the prior history of lymphocytopenia 
was noted by the physician, he did not diagnose 
lymphocytopenia at that time.  At a VA examination in 
September 1998, the diagnosis was history of leukopenia and 
minimal lymphocytopenia, cause undetermined.  

Neither lymphocytopenia nor leukopenia is a disease for which 
service connection may be granted on a presumptive basis 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Although lymphocytopenia and leukopenia are not listed as 
radiogenic diseases in 38 C.F.R. § 3.311, VA has followed the 
procedures outlined in that regulation because of the comment 
of the VA physician who in September 1989 stated that the 
lymphocytopenia diagnosed at the time could be from 
radiation.  The Board notes, however, that the demonstration 
of a potentially radiogenic disease and exposure to ionizing 
radiation during service does not, in and of itself, 
establish entitlement to service connection.  The Board must 
consider all relevant factors, including the amount of 
radiation exposure, in determining whether the record 
supports the contended etiologic relationship.  

In its letter dated in November 1998, the Defense Threat 
Reduction Agency (DTRA) confirmed that the veteran 
participated at Shot SIMON of Operation UPSHOT-KNOTHOLE.  In 
January 1999, DTRA provided a detailed radiation dose 
estimate with a copy to the veteran.  Based on historical 
records, DTRA reported that the veteran's unit took part in 
the tactical maneuver at Shot SIMON, a 43kt, 300-foot tower 
shot at Yucca Flats, Nevada, on April 25, 1953.  DTRA 
considered the veteran's arrival and departure dates from the 
Nevada Test Site and his activities, including during a 
rehearsal and on shot day, two days later.  DTRA reported 
that on shot day, the troops were crouched in trenches about 
4000 yards south of ground zero (GZ) and about 15 minutes 
after the detonation, which took place at 0430 local time, 
began moving toward GZ.  The veteran's unit reached its 
objective, about 1000-2000 yards west of GZ.  After that, the 
veteran's unit proceeded to the display area to observe the 
condition of field fortifications, equipment and other 
displays positioned south of GZ.  Because of radiation safety 
exposure limits, viewing was limited to equipment at and 
outside of the display located 2000 yards from GZ.  The 
troops returned to the trench area where they were to be 
brushed off to remove radioactive contamination and monitored 
before entering vehicles for the return to Camp Desert Rock.  
The troops departed from the trench area by 0815 and arrived 
at Camp Desert Rock at about 1000 hours.  These descriptions 
of the activities of the veteran's unit are consistent with 
the veteran's testimony and statements about his 
recollections of what happened while he was at Yucca Flats.  

In its calculations, DTRA considered radiation (gamma and 
neutron) produced at the time of the SIMON detonation or 
shortly thereafter, residual gamma radiation emitted by 
fallout and/or neutron-induced radioactivity in the soil from 
SIMON during the veteran's post-shot presence in the forward 
area, and residual radiation from fallout deposited at Camp 
Desert Rock, where the veteran was billeted.  DTRA estimated 
the veteran's external radiation dose as 2.2 rem with an 
upper bound of 3.0 rem.  As to an internal dose assessment, 
DTRA estimated that the total committed dose equivalent to 
the veteran's red bone marrow was less than 0.001 rem and 
that the total committed dose equivalent to all organs was 
less than 0.05 rem.  

In January 2001, the RO referred the case to the VA 
Compensation and Pension Service Director for consideration 
by the Chief Benefits Director.  Later that month the 
Compensation and Pension Service Director referred the case 
to the Under Secretary for Health.  In a memorandum dated in 
February 2001, the Chief Public Health and Environmental 
Hazards Officer stated that damage to hematopoietic and 
lymphatic systems other than neoplastic transformation, if 
caused by radiation, would be an example of a deterministic 
effect.  She said that deterministic changes generally are 
considered to have a threshold and that the probability of 
causing harm in most healthy individuals at doses of less 
than 10 rem as a result of deterministic effects is close to 
zero.  She also said that no detectable changes in blood cell 
counts are seen with radiation exposure of 10 rads or less.  
Based on this information and with consideration of the 
radiation dose estimates provided by DTRA, she stated that it 
was her opinion that it is unlikely that the veteran's 
leukopenia/lymphocytopenia can be attributed to exposure to 
ionizing radiation in service.  

After review of the medical opinion from the Under Secretary 
for Health and review of the evidence in its entirety, 
including consideration of the veteran's age when he was 
exposed to radiation in service, date of diagnosis of the 
claimed disability and radiation dose estimates, the 
Compensation and Pension Service Director stated in a letter 
dated in February 2001 that it was his opinion that it is 
unlikely that the veteran's leukopenia/lymphocytopenia was 
the result of radiation exposure in service.  

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is a 
against finding a causal relationship between the veteran's 
leukopenia/lymphocytopenia and the ionizing radiation to 
which he was exposed during service.  In support of this 
conclusion, the Board observes that the only evidence that 
supports the finding of an etiological relationship between 
the veteran's leukopenia/lymphocytopenia is the statement of 
the VA examiner in 1989 who said the veteran's 
lymphocytopenia could be from radiation.  He provided no 
explanation for that opinion, and there is no indication that 
he based his comments on a quantitative dose estimate, as the 
only dose estimate for the veteran known to the Board is that 
provided by DTRA in 1999.  On the other hand, the opinions of 
the Chief Public Health and Environmental Hazards Officer and 
the Compensation and Pension Service Director are clearly 
against finding a causal relationship between the veteran's 
radiation exposure and his claimed 
leukopenia/lymphocytopenia.  The medical opinion of the Chief 
Public Health and Environmental Hazards Officer considered 
the radiation dose estimate from DTRA and provided citations 
to scientific and medical sources on which she relied in 
formulating her opinion, and the Compensation and Pension 
Service Director considered not only that medical opinion but 
also the evidence in its entirety, including the 
reconstructed dose estimate for the veteran, his age of 23 
years at exposure and the 36-year time-lapse between the 
radiation exposure and first diagnosis of the claimed 
disorder.  The Board finds that the probative value of these 
opinions outweighs the unsupported opinion of the physician 
at the September 1989 examination.  

For the foregoing reasons, the Board concludes that service 
connection for lymphocytopenia and/or leukopenia is not 
warranted.  


ORDER

Service connection for lymphocytopenia and/or leukopenia, 
claimed due to exposure to ionizing radiation, is denied.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

